Case 19-12330-KHK         Doc 16 Filed 08/05/19 Entered 08/05/19 15:33:02                      Desc Main
                                 Document     Page 1 of 5
                          UNITED STATES BANKRUPTCY COURT

                                               FOR THE

                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

In the Matter of:
                                                  Chapter 13
CARL PINKERTON
                        Debtor                    Case No. 19-12330-KHK



           TRUSTEE’S MOTION TO COVERT OR, IN THE ALTERNATIVE,
                       TO DISMISS WITH PREJUDICE

        Thomas P. Gorman, Trustee, moves pursuant to 11 U.S.C. §1307 for conversion of this
case to Chapter 7 or, in the alternative, for dismissal with prejudice to refiling, and states as
cause therefore the following:

       1. This is Debtor’s third Chapter 13 filing before this Court in less than fourteen months.

           I. The First Case ((#18-11927-BFK Filed May 30, 2018; Dismissed October 5, 2018 )

       2. Debtor’s first case was filed May 30, 2018 and was dismissed on October 5, 2018. Debtor
          filed complete Schedules with the Petition.
       3. Debtor listed on Schedule A an interest in real estate located at 14088 Madrigal Drive,
          Woodbridge, Virginia which he valued at $328,073.00 (the “Real Estate”). Schedule A
          disclosed that Debtor owned the Real Estate as “joint tenants with the right of survivorship”
          with a co-owner. Schedule C took no exemption in the Real estate.
       4. In addition to liens on all three of his motor vehicles, Schedule D listed five liens on the Real
          Estate as follows:
                  i.    A mortgage lien in favor of Wells Fargo Bank in the amount of $127,499.00
                 ii.    Judgment Lien in favor of Ford Motor Credit Company in the amount of
                        $50,324.83.
                iii.    Judgment Lien in favor of Unifund CCR Partners in the amount of $1,729.64.
                iv.     Judgment Lien in favor of Zales Jewelers in the amount of $2,036.57.
                 v.     Judgment Lien in favor of Lakeside HOA in the amount of $22,261.22. (POC
                        #10 asserts secured claim of $24,445.45)
       5. Schedule H indicates no co-Debtor on any of these secured debts other than the last (HOA)
          claim, which indicated a co-debtor named “Marenna Gallop“, meaning that the first three
          judgments totaling $74,622.62 attached only to Debtor’s interest in the Real Estate.
       6. In addition to the liens disclosed on Schedule D it appears there was another undisclosed lien
          in favor of the U.S. Dept. of HUD as they filed a Proof of Claim (#2) asserting a security
          interest in the Real Estate the amount of $9,506.21. That Proof of Claim includes supporting
          documents which appear to bear the signatures of Debtor and Marenna Gallop.
       7. Accordingly it appears there was no equity in Debtor’s interest in the Real Estate even at the
          time of his First Case, as follows:
Case 19-12330-KHK            Doc 16Filed 08/05/19 Entered 08/05/19 15:33:02                            Desc Main
                                  Document       Page 2 of 5
Trustee’s Motion to Convert or, in the Alternative, to Dismiss with Prejudice
Carl Pinkerton, Case # 19-12330-KHK

             $327,073.00           Sch. A value
             (26,165.84)           8% Cost of Sale Factor
             $300,907.16           NET AFTER 8% COS
                                   Liens on Both Parties Interest:
             ($127,499)            Wells Fargo Mortgage1
             ($ 9,506.21)          HUD Lien
             ($24,445.45)          HOA Lien (per POC)
             $139,456.50           AVAILABLE TO CO-OWNERS AFTER PMT. OF JOINT LIENS
                      ÷2=
             $69,728.25            Potential Net To Debtor
             ($74,622.62)          Judgment Liens against Debtor’s Interest in Real Estate
             ($4,894.37)           Debtor’s Net Equity After Payment of liens

        8. The First Case was dismissed on Trustee’s Motion for Debtor’s failure to provide prior year
           tax returns; an Order had been entered September 7, 2018 requiring Debtor to provide 2016
           and 2017 federal and state tax returns, which Order Debtor did not comply with. At the time
           of the October 5, 2018 dismissal there was technically no Plan pending; Debtor’s second Plan
           had been denied confirmation by Order entered August 9, 2018 which required a new Plan by
           August 30, 2018. Debtor did not file a new Plan until September 14, 2018 and filed a Motion
           for enlargement of his time to file that Plan so as to treat it as timely filed, which Motion set
           forth no material grounds for the failure to file a timely Plan and which Motion was not ruled
           upon and became moot by virtue of the October 5, 2018 dismissal.
        9. Prior to dismissal Debtor paid in $9,580.00 into the case, all of which (less trustee’s statutory
           commission) was refunded to Debtor after dismissal.

        II. The Second Case (18-13649-BFK Filed October 27, 2018; Dismissed June 28, 2019)
        10. Debtor filed the Second Case three weeks after dismissal of the First Case. Although he filed
            Schedules and a Plan at the same time as the Petition in the First Case, in this Second Case he
            filed a “barebones” Petition only and did not file Plan or Schedules until November 14, 2018,
            a day after they were due. The Schedule A, D and H listings are almost identical to those
            filed in the First Case, and Debtor again did not disclose the lien in favor of HUD despite
            being on actual notice of it from the Proof of Claim filed in the First Case. He did exempt
            $5,000.00 in his interest in the Real Estate in this Second Case.
        11. Debtor contended he had filed his delinquent tax returns (See “Motion to Extend Automatic
            Stay”, Dkt. #11). However, the Proof of Claim filed by the IRS on November 28, 2018
            (Claim #3) asserted in its footnote that “the return has not been filed” for 2014, 2015 and
            2017. This Proof of Claim was never challenged by Debtor before this Second Case was
            dismissed on Trustee’s Motion on June 30, 2019.
        12. Debtor’s initial Plan in this Second Case was objected to by two secured creditors and
            Trustee, and was denied confirmation on January 10, 2019. Debtor’s second Plan was
            objected to by a different secured creditor (the HOA) and was also denied confirmation on
            March 7, 2019. Because Debtor did not file an amended Plan within the time set forth in the
            March 7, 2019 Order denying confirmation, the Court on March 29, 2019 entered an Order
            Setting Hearing (Dkt. No. 47) commanding Debtor to appear and show cause why the case
            should not be dismissed for his failure to timely file a modified Plan by the March 28, 2019
            deadline. Debtor did ultimately file a Modified Plan on April 27, 2019 (Dkt. #53, which was
            a full month after it was due) which Plan he again modified on May 1, 2019 (Dkt. #54).
            Trustee objected to that May 1, 2019 Plan (Debtor’s fourth in this Second Case) which

1
 Although his Schedules did not disclose Ms. Gallop as a co-Debtor on this debt, the attachments to the Proof of
Claim (#7) indicate she was a signatory to both the note and the Deed of Trust.
Case 19-12330-KHK               Doc 16
                                   Filed 08/05/19 Entered 08/05/19 15:33:02                                Desc Main
                                  Document       Page 3 of 5
Trustee’s Motion to Convert or, in the Alternative, to Dismiss with Prejudice
Carl Pinkerton, Case # 19-12330-KHK
               objection became moot when Debtor filed another (fifth) Plan the day before the June 13,
               2019 confirmation hearing.
           13. Meanwhile, on May 20, 2019 Wells Fargo (Debtor’s mortgage lender) filed a Motion for
               Relief from Stay alleging that the March-May, 2019 post-petition mortgage payments had not
               been made (Dkt. # 57) and on June 11, 2019 Trustee filed a Motion to Dismiss because
               Debtor had defaulted on his Plan payments and had not provided 2018 tax returns (Dkt. # 61).
               The Attachment to Trustee’s Motion to Dismiss showed that between October 27, 2018,
               when he filed this Second Case, and the June 11, 2019 date when Trustee filed the Motion to
               Dismiss, Debtor had made only three payments to Trustee in the seven-plus months that had
               then elapsed.
           14. Debtor filed no response or opposition to either Wells Fargo’s Motion for Relief from Stay or
               to Trustee’s Motion to Dismiss, which was granted on June 28, 2019. None of the five Plans
               proposed by Debtor had been confirmed prior to dismissal.
           15. Prior to dismissal Debtor had paid $ 10,610.00 to Trustee which, is only slightly more than
               the amount refunded to him from the First Case, and which after Trustee’s statutory
               commission leaves a balance of $9,867.30, which funds Trustee has asked for authority to
               transfer into Debtor’s account in his current (third) Chapter 13 case, which is the one
               presently before this Court.

           III.     The Third (CURRENT) Case (19-12330-KHK filed July 16, 2019)
           16. Again, within three weeks of the dismissal of his prior (second) Chapter 13 case Debtor filed
               this third case. Despite the fact that his assets and debts have not changed significantly since
               the filing of the First Case in which he was able to file a Plan and Schedules at the same time
               as the Petition, Debtor is now, two cases and fourteen months later, unable to prepare
               Schedules or formulate a Plan as he has not only not yet filed them but has in fact asked for
               an extension of time to do so without stating cause as to why he is unable to file them despite
               the fact that he has used the same counsel in all three cases.
           17. Meanwhile Debtor has made demand of Trustee for turnover of the funds remaining from the
               Second Case, to which he would otherwise be entitled but for the filing of this Third Case.
               Debtor has stated that, rather than using the funds to pay his creditors or fund a Plan, he
               wishes to use those funds for purposes of re-carpeting his residence on the theory that new
               carpeting will create equity in his interest in the Real Estate which, as set forth in Paragraph 7
               above, Debtor has known since his First Case has no equity.2
           18. While Debtor’s intention in this Third Case are not fully known since he has not yet filed a
               Plan or Schedules, correspondence in this case and his last Plan in the Second Case suggest
               he may see the prospect of sale of the Real Estate as a means of delaying matters and/or
               achieving some funds for himself. Putting aside Trustee’s question’s about Debtor’s sincerity
               in selling the Real estate, as is set forth in Paragraph 7 above Debtor’s interest in the Real
               Estate (as opposed to the co-owner’s) has no equity and any potential equity which might
               have once been available is no longer there due to accruing interest on the numerous liens.
           19. Trustee notes that over the course of three Chapter 13 cases and seven Plans, Debtor has
               never achieved Plan confirmation and no money whatsoever has been distributed to creditors.
               Because the three cases have been filed so closely in time creditors have not only been held at
               bay continuously for over fourteen months but still have no prospect of payment in sight as
               Debtor has not filed a Plan proposing payment in this Third Case. All that has been achieved
               is delay.
           20. The fact that Debtor believes the best use of the monies paid into the prior case is to purchase
               new carpeting suggests he may not be the best person to control disposition and liquidation of



2
    Debtor’s fifth Plan in the Second Case suggested a sale of the Real Estate and a listing agreement was filed.
Case 19-12330-KHK         Doc 16   Filed 08/05/19 Entered 08/05/19 15:33:02                   Desc Main
                                  Document       Page 4 of 5
Trustee’s Motion to Convert or, in the Alternative, to Dismiss with Prejudice
Carl Pinkerton, Case # 19-12330-KHK
           his assets, which liquidation might involve not only negotiation with Debtor’s lienholders but
           also negotiation and disposition of the co-owner’s interest.
       21. This Trustee believes that creditors and parties in interest would be best served by converting
           this case to Chapter 7 where a Trustee can be appointed who is empowered to accomplish this
           liquidation and would have Section 363(h) powers to deal with the interest of the co-owner.
           Alternatively, Trustee prays that this latest (Third) Case be dismissed with prejudice to re-
           filing, as Debtor’s multiple filings show a pattern of delay and abuse.

Date: __August 5, 2019_________                         __/s/ Thomas P. Gorman______
                                                        Thomas P. Gorman
                                                        Chapter 13 Trustee
                                                        300 N. Washington Street, Ste 400
                                                        Alexandria, VA 22314
                                                        (703) 836-2226
                                                        VSB 26421

                                   CERTIFICATE OF SERVICE

I hereby certify that I have this 5th day of August, 2019, mailed a true copy of the foregoing
Motion to Convert, or in the Alternative, to Dismiss with Prejudice to all creditors and parties in
interest as follows:

 Carl Pinkerton                                  Martin C. Conway
 Chapter 13 Debtor                               Attorney for Debtor
 14088 Madrigal Drive                            The Martin Conway Law Firm, PC
 Woodbridge, VA 22193                            12934 Harbor Drive, Suite 107
                                                 Woodbridge, VA 22192

 Chadwick, Washinton, Moriarty,                  Ford Motor Credit Company
 Elmore, & Bunn, PC.                             r/a CT Corporation System
 3201 Jermantown Road, Suite 600                 4701 Cox Road, Suite 285
 Fairfax, VA 22030                               Glen Allen, VA 23060-0000

Capital One Auto Finance                        Capital One Auto Finance
Attn: Bankruptcy                                Ravi Raghu, President
PO Box 30285                                    3901 N Dallas Pkwy
Salt Lake City, UT 84130-0000                   Plano, TX 75093-0000
Capital One Auto Finance, a division of         Capital One Auto Finance, a division of
AIS Portfolio Services, LP                      Capital One
4515 N Santa Fe Ave. Dept. APS                  4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118                         Oklahoma City, OK 73118
Case 19-12330-KHK      Doc 16      Filed 08/05/19 Entered 08/05/19 15:33:02     Desc Main
                                  Document       Page 5 of 5
Trustee’s Motion to Convert or, in the Alternative, to Dismiss with Prejudice
Carl Pinkerton, Case # 19-12330-KHK


Lakeside HOA                             Marrena Gallop
R/A Susan M. Komar c/o CMC               14088 Madrigal Dr
12701 Fairlakes Cir., Ste. 400           Woodbridge, VA 22193-0000
Fairfax, VA 22033-0000

Prince William CTY GDC                   Randolph, Boyd, Cherry & Vaugh
9311 Lee Ave                             13 East Main Street
Manassas, VA 20110-0000                  Richmond, VA 23219-0000

Santander Consumer USA                   U.S. Department of Housing and Urban
PO Box 961245                            Development
Ft Worth, TX 76161-0000                  451 7th Street S.W.
                                         Washington, DC 20410
Santander Consumer USA                   Santander Consumer USA Inc
Scott Powell, President                  P.O. Box 560284
8585 North Stemmons Fwy, S1100N          Dallas, TX, 75356
Dallas, TX 75247-0000
Unifund CCR Partners                     Wells Fargo Dealer Services
r/a Corporation Service Comp             Attn: Bankruptcy
100 Shockoe Slip, 2nd Floor              PO Box 19657
Richmond, VA 23219-0000                  Irvine, CA 92623-0000
Zale Delaware/Genesis
15220 NW Greenbrier, Ste
Beaverton, OR 97006-0000

                                                     __/s/ Thomas P. Gorman______
                                                     Thomas P. Gorman
